*1261In re LeDay, Bonnie W., Jr.; — Defendants); applying for writ of certiorari and/or review; Parish of Evangeline, 13th Judicial District Court, Div. “A”, No. 46,222; to the Court of Appeal, Third Circuit, No. CR94-0433.
Denied.
DENNIS, J., would grant to consider whether the correct criteria of “exeessiveness” under our state constitution, i.e. the sentencing guidelines, rather than the federal cruel and unusual punishment standards, should have been applied to reach a different result.
LEMMON, J., not on panel.